          Case 1:20-cr-00109-ABJ Document 26 Filed 12/02/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 20-CR-109 (ABJ)
                                              :
MICAH EUGENE AVERY, JR.,                      :
                                              :
                      Defendant.              :


    THE UNITED STATES OF AMERICA’S MOTION TO COMPEL DEFENDANT
    TO DISPLAY HIS TATTOOS TO A LAW ENFORCEMENT PHOTOGRAPHER

       The United States of America, by and through the United States Attorney for the District

of Columbia and undersigned counsel, respectfully moves this Court for an order compelling

Defendant to display the tattoos on his arms and legs to a law enforcement photographer. The

bases for the United States’ motion follow.

                                    FACTUAL SUMMARY

       On May 30, 2020, Defendant was arrested after he was observed by law enforcement

officers applying spray paint to the Lincoln Memorial grounds. In addition to observing Defendant

apply the spray paint, law enforcement officers were able to photograph Defendant holding a can

of spray paint before he was arrested.




                                                  1
          Case 1:20-cr-00109-ABJ Document 26 Filed 12/02/20 Page 2 of 6




Due to the COVID-19 outbreak, Defendant was wearing a face covering on May 30, 2020, and his

identifiable facial features are not visible in the photographs. What is visible, however, are tattoos

on both of Defendant’s arms and his right lower leg.

                                           ARGUMENT

       On understanding and belief, the United States anticipates that Defendant may challenge

his identification at trial, or in a pretrial motion, given that he was wearing a mask when he was

observed by law enforcement and there were a large number of people on the National Mall on

May 30, 2020, many of whom were wearing all black clothing and facemasks. Consequently,

the United States requests that the Court issue an order to compel Defendant to display to a law

enforcement photographer the same tattoos that were displayed by Defendant on May 30, 2020,

when he was dressed in shorts and a short-sleeved t-shirt.

1.     Compelling Defendant to Display Tattoos for Photography Does Not Implicate the
       Fourth Amendment

       The Fourth Amendment prohibits unreasonable searches and seizures absent the issuance

of a search warrant. U.S. CONST. amend. IV. “[W]hat the Constitution forbids is not all searches

and seizures, but unreasonable searches and seizures.” United States v. Holmes, 385 F.3d 786, 792

(D.C. Cir. 2004) (quoting Terry v. Ohio, 392 U.S. 1, 9 (1968)).

       Compelling a person to show their tattoos does not violate the Fourth Amendment. In this

case, the search would be no more onerous than obtaining Defendant’s fingerprints and, under the

circumstances, would not be unreasonable. As the D.C. Circuit has long held, “it is elementary

that a person in lawful custody may be required to submit to photographing.” Smith v. United

States, 324 F.2d 879, 882 (D.C. C.ir. 1963) (citing United States v. Amorosa, 167 F.2d 596, 599

(3d Cir. 1948)). Moreover, Supreme Court caselaw holds that temporary seizures to obtain

identifying information, such as fingerprints, are permissible. Davis v. Mississippi, 394 U.S. 721,

                                                  2
          Case 1:20-cr-00109-ABJ Document 26 Filed 12/02/20 Page 3 of 6




727 (1969). As the Court noted in Davis, such detentions “. . . constitute a much less serious

intrusion upon personal security than other types of police searches and detentions.” Id.

       Defendant has been detained since his arrest and, he has no reasonable expectation of

privacy in his personal appearance. Even if that weren’t true, however, he would not have basis

to object to law enforcement officers photographing the tattoos on his arms and hands for the

purpose of establishing identity, because that act does not constitute an unreasonable search and

seizure. Accordingly, the Court may compel Defendant to display the tattoos on his arms and

hands so that a law enforcement officer can photograph them.

2.     Compelling Defendant to Display Tattoos for Photography Does Not Implicate the
       Fifth Amendment

       The Fifth Amendment provides that “no person shall be compelled in any criminal case to

be a witness against himself[.]” U.S. CONST. amend V. The Supreme Court has interpreted the

Fifth Amendment to preclude the Government from compelling anyone to provide any

testamentary evidence. See, e.g., United States v. Hubbell, 530 U.S. 27, 34-35 (2000).

       However, the Supreme Court has also long held that “the compelled display of identifiable

physical characteristics infringes on no interest protected by the privilege against compulsory self-

incrimination.” United States v. Dionisio, 410 U.S. 1, 5-6 (1973). For example, defendants can be

compelled to put on a shirt to see whether it fits. Holt v. United States, 218 U.S. 245, 252–53

(1910). Likewise, defendants can be compelled to provide a blood sample to test for alcohol

content. Schmerber v. California, 384 U.S. 757, 763–65 (1966). Defendants can be compelled to

submit to the taking of fingerprints or photographs. United States v. Wade, 388 U.S. 218, 223

(1967). Defendants can be compelled to provide a voice exemplar so that witnesses can provide

voice identification. Id. at 222–23. Defendants can also be compelled to provide a handwriting




                                                 3
          Case 1:20-cr-00109-ABJ Document 26 Filed 12/02/20 Page 4 of 6




exemplar for comparison with handwriting already in evidence. Gilbert v. California, 388 U.S.

263, 266–67 (1967).

       Federal courts have extended this reasoning to require criminal defendants to display their

tattoos for the purpose of identification. See, e.g., United States v. Greer, 631 F.3d 608, 612 (2d

Cir. 2011) (holding that the use of a tattoo to identify the defendant did not violate the Fifth

Amendment); United States v. McGuire, ___ F. Supp. 3d ___, ___, 2019 WL 5727464, *2 (D.

Mont. Nov. 5, 2019) (slip op.) (Compelling defendant to display the tattoos on arms and hands for

identification purposes); United States v. Nixon, 2015 WL 4430176, *2 (E.D. Mich. July 20, 2015)

(“[P]hotographing a defendant’s tattoos for display to the jury or requiring a defendant [to] reveal

his tattoos to a jury does not run afoul of the Fifth Amendment.”)

       Each of these compelled, and compellable, acts has a common denominator – they are

physical characteristics about a person which can be provided without the person “giving

testimony.” The Supreme Court has long distinguished between compelling a person to

communicate something – a clear Fifth Amendment violation – and compelling a person to do

something. The latter does not violate the Fifth Amendment, even if the doing of that thing

displays a physical characteristic which is, itself, incriminating to the defendant. Hubbell, 530

U.S. at 35; see also United States v. Bay, 762 F.2d 1314, 1314-17 (9th Cir. 1984) (noting that

tattoos are nontestimonial and, therefore, their display does not raise Fifth Amendment concerns).

       Here, the United States is not going to ask Defendant any questions.            Rather, law

enforcement officers will simply photograph Defendant’s visible tattoos on his forearms and lower

leg. Given that compelling Defendant to submit to having his tattoos photographed does not require

him to testify against himself, there is no Fifth Amendment violation.




                                                 4
          Case 1:20-cr-00109-ABJ Document 26 Filed 12/02/20 Page 5 of 6




                                        CONCLUSION

       The United States has a good-faith, evidentiary need to collect photographs of the tattoos

on Defendant’s arms and leg. Compelling Defendant to submit to such photographs dos not

implicate the Fourth Amendment because Defendant has no reasonable expectation of privacy in

the designs tattooed on his skin. Compelling Defendant to submit to such photographs does not

violate the Fifth Amendment because the existence of a tattoo is not testimonial.

       WHEREFORE, the United States respectfully requests that the Court issue the attached

order compelling Defendant to submit to photography of the tattoos on his arms and hands by a

law enforcement officer.



                                                    Respectfully submitted,

                                                    MICHAEL R. SHERWIN
                                                    Acting United States Attorney
                                                    New York Bar No. 4444188

                                        By:          /s/ James B. Nelson
                                                    JAMES B. NELSON
                                                    D.C. Bar No. 1613700
                                                    Assistant United States Attorney
                                                    Federal Major Crimes Section
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-6986
                                                    james.nelson@usdoj.gov




                                                5
          Case 1:20-cr-00109-ABJ Document 26 Filed 12/02/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to

counsel of record.



                                        By:          /s/ James B. Nelson
                                                    JAMES B. NELSON
                                                    D.C. Bar No. 1613700
                                                    Assistant United States Attorney
                                                    Federal Major Crimes Section
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 252-6986
                                                    james.nelson@usdoj.gov




                                                6
